PER CURIAM:
Jimmy Clements appeals from the denial of his motion for a new trial pursuant to Federal Rule of Civil Procedure 59(a) and alternatively for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(a) following a jury verdict and final judgment for defendant, CSX Transportation, Inc. on Clements’ negligence action brought under the Federal Employer’s Liability Act, 45 U.S.C. § 51, et seq. The jury verdict in this case forecloses each claim raised on appeal by Mr. Clements. Accordingly, the district court judgment is
AFFIRMED.